Citation Nr: 0108001	
Decision Date: 03/19/01    Archive Date: 03/26/01

DOCKET NO.  99-00 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Whether new and material evidence has been submitted to 
reopen claims for service connection for residuals of 
cerebral vascular accident/subarachnoid hemorrhage with 
headaches and hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from February 1946 to 
February 1949, March 1950 to March 1954, and from April 1954 
to November 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 1997 rating decision, which 
determined that the appellant had not presented new and 
material evidence sufficient to reopen the previously denied 
claims for service connection for headaches, hypertension, 
and residuals of cerebral vascular accident/subarachnoid 
hemorrhage.  

In April 1974. The RO denied service connection for residuals 
of a cerebrovascular accident.  The Board finds that this 
denial include hypertension and headaches a residuals if the 
cerebrovascular accident.


FINDINGS OF FACT

1.  The appellant's claim for service connection for 
residuals of cerebral vascular accident was denied by rating 
action dated in April 1974.

2.  Evidence added to the record since the unappealed April 
1974 decision bears directly and substantially upon the 
subject matter now under consideration and, when considered 
alone or together with all of the evidence, both old and new, 
has a significant effect upon the facts previously 
considered.


CONCLUSION OF LAW

Evidence received since the unappealed April 1974 RO 
decision, which denied the appellant's claim of entitlement 
to service connection for residuals of cerebral vascular 
accident, is new and material, and the claim for residuals of 
cerebral vascular accident/subarachnoid hemorrhage with 
headaches and hypertension is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000).  For 
veterans who had service of ninety (90) days or more during a 
war period or peacetime service after December 31, 1946, and 
cardiovascular renal disease, to include hypertension, or 
brain hemorrhage is manifest to a compensable degree within a 
year thereafter, there is a rebuttable presumption of service 
origin, absent affirmative evidence to the contrary, even if 
there is no evidence thereof during service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991& Supp. 
2000); 38 C.F.R. §§ 3.307, 3.309 (2000).

Service connection may also be granted for a disease which 
was diagnosed after discharge from military service, when the 
evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000).

The evidence of record at the time of the April 1994 decision 
by the RO is briefly summarized.  The service medical records 
show that the appellant was hospitalized in February 1973.  
Following a complete diagnostic work-up, the appellant 
underwent an arteriogram.  A final diagnosis of subarachnoid 
hemorrhage, and hypertension of uncertain etiology was noted.  
The hospital report also noted that the appellant presented 
with complaints of headaches.  The appellant was transferred 
to another medical facility in late February 1973.  That 
medical report referenced a final diagnosis of suspect 
subarachnoid hemorrhage, unproven, etiology unknown, and 
transient left hemiparesis following left carotid 
arteriogram, resolved.  

A VA examination was conducted in March 1974.  At that time 
his complaints included headaches.  It was reported that he 
was being treated at the Walter Reed hospital.  The 
diagnostic impression indicated that there were no findings 
on examination suggestive of any pathology, and noted that 
residuals of cerebrovascular accident were not found on 
examination.  A March 1974 VA psychiatric examination 
revealed a diagnosis of non-psychotic organic brain syndrome 
with circulatory disturbance, residuals of cerebrovascular 
accident.

In April 1974, the RO denied service connection for residuals 
of cerebral vascular accident.  This determination was 
predicated upon the RO's finding that there was no clinically 
significant evidence of residuals of cerebrovascular 
accident.  The appellant was notified of that decision and of 
his appellate rights.  He did not appeal that determination.  
Accordingly, April 1974 decision is final.  38 U.S.C.A. 
§ 7105 (West 1991).  However, the appellant may reopen his 
claim by submitting new and material evidence.  38 U.S.C.A. 
§ 5108 (West 1991).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration and, when considered in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  In Hodge v. West, 155 F.3d 
1356, 1363 (Fed.Cir. 1998), the Federal Circuit noted that 
new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the newly presented evidence need not 
be probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  See Evans v. Brown, 9 Vet. 
App. at 284.  Accordingly, the focus of the Board's inquiry 
in this regard is upon whether the record now reflects that 
the appellant's current vascular disabilities are related to 
the appellant's period of military service.

The evidence received since the April 1974 decision includes 
VA medical examination reports and outpatient clinical 
records dated in July 1974, July 1975, 1998 and 1999.  The 
1998 and 1999 treatment records and a December 1999 VA 
examination reflect complaints of headaches and elevated 
blood pressure readings, and symptoms described as "strange 
feelings in his head," and record episodes of elevated blood 
pressure readings.

During an August 2000 videoconference hearing, the appellant 
reported the onset of headaches and hypertensive episodes 
prior to his 1973 hospitalization during service.  He 
indicated that these symptoms resolved following arteriogram, 
but later returned.  He indicated that he also has impaired 
memory.

The appellant has provided statements and presented 
testimonial evidence regarding the continuity of 
symptomatology relative to his vascular disorders since 
service.  The Board must presume the credibility of this 
evidence for purposes of determining whether new and material 
evidence has been submitted.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The appellant has presented evidence 
of post service headaches, hypertension, and symptomatology 
suggestive of cerebral impairment.  The Board finds that this 
evidence is new and material and, thus, the claim is 
reopened.  


ORDER

Having submitted new and material evidence to reopen the 
claim for entitlement to service connection for residuals of 
cerebral vascular accident/subarachnoid hemorrhage with 
headaches and hypertension, the appeal, to this extent only, 
is granted.


REMAND

A claim that has been properly reopened requires a decision 
based upon a de novo review of the record.  It is the opinion 
of the Board that due process requirements necessitate a de 
novo review by the RO with regard to the issues of 
entitlement to service connection.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The record reflects that the appellant was initially 
hospitalized in February 1973 in Thailand.  He was 
subsequently transferred to a military hospital in late 
February 1973.  A review of the evidence apparently shows 
that all treatment records pertaining to this period of 
hospitalization have not been associated with the claims 
folder.  The Board is of the opinion that an attempt should 
be made to secure these treatment reports.

In order to establish service connection, there must be 
evidence of a service connected disease or injury and a 
present disability which is attributable to such disease or 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Evidence has been presented which is suggestive of residual 
impairment associated with the vascular condition for which 
the appellant was treated during service.  It is therefore 
the opinion of the Board that a contemporaneous and thorough 
VA examination, coupled with a careful review of the clinical 
records concerning the history of the appellant's complaints, 
is required in this instance.  In that regard, the findings 
of such an examination and resultant medical opinion are 
directly relevant to the issues of entitlement to service 
connected presented in this case.  Littke v. Derwinski, 1 
Vet. App. 90 (1990).

The Board further notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO is requested to furnish the 
appellant the appropriate release of 
information forms in order to obtain copies 
of all VA, military, and private medical 
records pertaining to treatment he received 
for the disabilities in issue since service 
which have not previously been obtained. 

2.  The RO should request the National 
Personnel Records Center, located in St. 
Louis, Missouri to conduct a search for 
records pertaining to the February 1973 
hospitalization and postservice treatment at 
Walter Reed Army Medical Center.

3.  A VA examination should be conducted by a 
specialist in vascular disorders in order to 
determine the nature, severity, and etiology 
of the reported residuals of cerebral 
vascular accident/subarachnoid hemorrhage 
with hypertension and headaches.  The claims 
folder and a copy of this Remand must be made 
available to the examiner for review in 
conjunction with the examination.  All 
studies deemed necessary, to include 
specialized tests, should be performed.  
Following the examination and a review of the 
record, it is requested that the examiner 
render an opinion as to whether it is as 
likely as not that any vascular disability 
diagnosed, to include the residuals of a 
cerebral vascular accident/subarachnoid 
hemorrhage, hypertension and headaches are 
related to the appellant's period of military 
service or manifested within one year 
following service.  A complete rational for 
any opinion expressed should be include in 
the report.   

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among other things, 
final regulations and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  Following any additional development 
deemed appropriate by the RO, the RO should 
readjudicate the issues in appellate status.  
If the benefits sought on appeal remain 
denied, the appellant and the appellant's 
representative, should be provided with a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions taken 
on the claims for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issues currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
Member, Board of Veterans' Appeals



 



